UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2011 ECOREADY CORPORATION (Exact Name of Registrant as specified in charter) Florida 000-52910 65-0736042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 555 Winderley Place, Suite 300 Orlando, FL 32751 (Address of Principal Executive Offices) (407) 571-6846 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The information set forth in Item 3.02 of this Current Report on Form 8-K is incorporated by reference into this Item 1.01. Item 3.02 Unregistered Sales of Equity Securities. On April 21, 2011, EcoReady Corporation (the “Company”) received subscription agreements for $150,000 worth of equity financing with eight (8) accredited investors, for (i) the issuance and sale of 500,000 shares of the Company’s restricted common stock, par value $0.001 per share, at a per share purchase price of $0.30 per share, and (ii) the issuance and sale of common stock purchase warrants to purchase up to 500,000 shares of the Company’s restricted common stock, par value $0.001 per share.The warrants have a term of three years, have a cashless exercise feature and are exercisable at a price of $0.45 per share. The issuance of the shares of common stock and warrants was an unregistered sale of securities conducted pursuant to Section 4(2) of the Securities Act of 1933, as amended, and Rule 506 of Regulation D promulgated thereunder. The foregoing descriptions of the subscription agreements and the warrants are not intended to be complete and are qualified in their entirety by the complete text of those documents attached as exhibits to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Form of Warrant Form of Subscription Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ECOREADY CORPORATION Dated: April 26, 2011 By: /s/ Boris Rubizhevsky Boris Rubizhevsky Chief Executive Officer
